                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                     NORTHERN DIVISION

ARTHUR T. REED,                                    )
                                                   )
                  Petitioner,                      )
                                                   )
           v.                                      )             No. 4:15-cv-01843-ACL
                                                   )
TROY STEELE,                                       )
                                                   )
                  Respondent.                      )

                                  MEMORANDUM AND ORDER

           This matter is before the Court on petitioner’s motion to proceed in forma pauperis on

appeal. (Docket No. 48). After review of the financial affidavit and petitioner’s certified inmate

account statement, the Court will grant petitioner’s motion to proceed in forma pauperis. The

Court will direct the Clerk of Court to request that the agency having custody of plaintiff begin

making payments in accordance with 28 U.S.C. § 1915(b)(2) until the $505 appellate fee is paid

in full.

           Petitioner has also filed a motion for certificate of appealability. (Docket No. 44). When

the Court denied and dismissed petitioner’s 28 U.S.C. § 2254 petition on March 1, 2019, it

ordered that petitioner be denied a certificate of appealability. (Docket No. 40). Petitioner

subsequently filed a motion to alter or amend judgment pursuant to Fed. R. Civ. P. 59(e).

(Docket No. 41). The Court denied this motion as well. (Docket No. 42). Because the Court

previously denied petitioner a certificate of appealability, and because petitioner’s instant motion

contains arguments that were already placed before the Court, petitioner’s request for a

certificate of appealability will be denied.

           Accordingly,
        IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis on

appeal (Docket No. 48) is GRANTED.

        IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency

having custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2)

until the $505 appellate fee is paid in full.

        IT IS FURTHER ORDERED that petitioner’s motion for certificate of appealability

(Docket No. 44) is DENIED. See 28 U.S.C. § 2253(c).

        Dated this 8th day of August, 2019.




                                                    ABBIE CRITES-LEONI
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
